Ryan, C. J.
Sec. 17 of cb. 474 of 1871 gives to policemen appointed by the common council of the city of Eond du Lac, the powers of constables in the service of process. The respondent testified that be was a policeman, but not that he was appointed by the common council. And the principal objection urged for the appellant against the recovery, is that the charter of the eity provides for three kinds of police: secret and special police to be appointed by the mayor, and police to be appointed by the common council; and that therefore the respondent’s authority cannot be implied from the fact that he was a policeman merely.
We have consulted the sections of the charter to which we were referred, and have been unable to find any provision for secret or special police, or any authority to appoint policemen, except a power expressly given to the common council. The respondent appears acting as a policeman, and serving the process virtute offieii; and, in absence of all evidence impeaching his title, must be presumed to have been appointed by competent authority, that is, by the “common council of the city.
We cannot doubt that his levy on the articles in dispute was sufficient to vest him with a special property in them, as against a mere trespasser.
By the Qowrb. — The judgment of the court below is affirmed.